                  EXHIBIT D




Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 1 of 6
Ill   STORE       mws        HELP      u rJREAL EliG IIJE                                                                                                                   ~         J0   s 1G"J 1N         GET EPIC GAMES




       TERMS OF SERVICE
       ACCEPTANCE OF THE TERMS OF SERVICE
       THE FOLLOWING TERMS AND CONDITIONS ("TERMS") APPLY TO YOUR USE OF THE WEBSITES OF EPIC GAMES, INC. AND ITS AFFILIATES ("EPIC", "WE" "US" OR "OUR"),


       INCLUDING ANY CONTENT, FUNCTIONALITY, PRODUCTS. AND SERVICES OFFERED ON OR THROUGH SUCH WEBSITES (COLLECTIVELY, THE "WEBSITE"), WHETHER ASA


       GUEST ORA REGISTERED USER. THESE TERMS ALSO APPLY TO YOUR USE OF OTHER EPIC SERVICES THAT DISPLAY OR INCLUDE THESE TERMS ("ADDITIONAL

       SERV ICES"). IN THESE TERMS, THE WEBSITE AND A DDITIONAL SERVICES ARE COLLECTIVELY REFERRED TO AS THE "SERVICES."




       PLEASE READ THESE TERMS CAREFU LLY BEFORE. YOU START TO USE THE SERVICES. BY USING THE SERVICES, YOU ACCEPT AND AGREE TO BE BOUND AND ABIDE BY


       THESE TERMS OF SERVICE. IF YOU DO NOT WANT TO AGREE TO THESE TERMS OF SERVICE, YOU MUST NOT USE THE SERVICES. IN PARTICULAR, WE WANT TO


       HIGHLIGHT SOME IMPORTANT TERMS, POLICIES, AND PROCEDURES IN THESE TERMS. BY ACCEPT ING THESE TERMS:

              1 . You are also agreeing to other Epic rules and policies that are expressly incorporated into and a part of these Terms. Please read them carefully:

                        o u r Privacy Policy explains what information we collect from you and how we protect it.
                        our Fan Content Policy explains what you can do with Epic's Intellectual Property in the content you create.
                        Ou r Terms of Service explain the rules for our websites.
              2. You and Ep ic agree to resolve disputes between us in ind iv idual arbitration (not in court). W e belie ve the alte rnative d ispute-resolution process of a rbitration will resolve any
                dispute fairly and more quickly and efficiently than formal court litigation We explain the process in detail below. but we've put this up front (and in caps) because it's
                important:

       THESE TERMS CONTAINS A BINDING, INDIVIDUALARBllRATIONAND CLASS-ACTION WAIVER PROVISION. IF YOU ACCEPT THESE TERMS, YOU AND EPIC AGREE TO
       RESOLVE DISPUTES IN BINDING, INDIVIDUALARBllRATION AND GIVE UP THE RIGHT TO GO TO COURT INDIVIDUALLY ORAS PART OF ACLASS,ACTION, AND EPIC
        AGREES TO PAY YOURARBllRATION COSTS FOR ALL DISPUTES OF UP TO $ 10,000 THAT ARE MADE IN GOOD FAITH ( SEE BELOW).
       TO ENTER INTO THE CONTRACT CREATED BY THESE TERMS, YOU M UST BE AN ADULT OF THE LEGAL AGE OF MAJORITY IN YOUR COUNTRY OF RESIDENCE. YOU ARE LEGALLY AND
       FINANCIALLY RESPONSIBLE FOR ALL ACTIONS USING OR ACCESSING OUR SOFTWARE, INCLUDING THE ACTIONS OF ANYONE YOU ALLOW TO ACCESS TO YOUR ACCOUNT. YOU AFFIRM THAT
       YOU HAVE REACHED THE LEGAL AGE OF MAJORITY, UNDERSTAND AND ACCEPT THESE TERMS (INCLUDING ITS DISPUTE RESOLUTION TERMS). IF YOU ARE UNDER THE LEGAL AGE OF
       MAJORITY, YOUR PARENT OR LEGAL GUARDIAN MUST CONSENT TO THESE TERMS.


       In addition to these Terms. sonware or services that are included in or otherwise made available to you through the Services may be subject to separate agreement between you
       and Epic, such as end user license agreements. If these Terms are inconsistent with any such agreemen ts. those ag reements will control.



        Privacy Notice
       Please review our Privacy Notice found at https://WINw.epicgames.comtprivacypolicy, which also governs your use of the Services, to understand our pract ices.



       Changes to the Terms of Service
       We may update these Terms from time to t ime; you should check this page regularly to take notice of any changes. Your continued use of the Services following the posting of
       re vised Terms means that you accept and ag ree to the changes.



       Accessing the Services and Account Security
       We may withdraw or amend the Services, and any rela ted service or content, or restrict access (including by means of cancellation, termination. or modification, or suspension of a
       user account) to all or certain users (including you) without notice and without liability to you in our reasona ble d iscretion. Additionally, due to your geographic location, the Services
       or some of their features. services. or content may be unavailable to you . Notwithstanding anything to the contrary herein, we may terminate or suspend access to the Services
       based on you r breach of these Terms.


       To access certain Services. you will be asked to provid e registration details or other information, and in order to use such resources. all the information you provide must be
       correct. current. and complete. From l ime to time. in order to access the Services or certain games. services. or functionality, Epic may require some or a ll users to download
       updated or additional sonware The terms of use of such sonware may be subject to separate agreemen t between you and Epic_


       If you choose. or are provided with. a user name. password. or any other p iece of information as part of our security procedures. you must treat such information as confidential
       (othe r than user name). and you must not disclose it to others. You must immediately notify Epic (via piracy@unrealengine.com) of any unauthorized use of your user name or
       password or any other breach of security. You should use particular c aution when accessing your account from a public or shared computer so that others are not able to view or
       recor d your password or other personal information. You may only access the Services through your own acc ount. Users do not own their accounts. and g ifting or otherwise
       transferring of accounts or access keys is prohibited.


       We reserve the right to change your d isplay name if we deem it offensive, misleading, potentially infringing the rights of third parties or if you have been in active for more than a
       year.



        Intellectual Property Rights
       The Services, including all content, features. and functionality thereof, are owned by Epic, its licensors. or other providers of such material and are protected by United Stales and
       international copyright, trademark, patent, and other intellectual property or p roprietary rights laws_


        You a re permitted to use the Services for your personal, non-commercial use only or leg it imate business purposes related to your role as a current or prospective customer of
       Epic. Except as provided below. you must not copy, modify, create derivative works of. publicly d isplay, p ublicly perform. republish, or transmit any of the material obtained through
       the Services. or delete. or alter any copyright, trademark. or other proprietary rights notices from copies of materials from the Services. However, if you ar e otherwise in compliance
       with these Terms. you are permitted to use. e lsewhere and on other websites. an unaltered copy of portions of the content that is publicly available on the W ebsite for the limited,
       non-commercial pu rpose of discussing such content.


        You must not reproduce. sell. or exploit for any commercial purposes any part of the Services. access to the Services or use of the Services or any services or materials available
       through the Services. Epic's Fan Content Policy governs non-commercial use of such content.


       For c larity, the foregoing permissions are limited to the Services, and no rights a re g ranted with respect to any servers. computers. or databases associated with the Services.
                   Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 2 of 6
        Billing, Payment and Epic Account Balance
International S.a r.l., acting through its Swiss branch. A LL CHARGES INCURRED IN CONNECTION WITH THE SERVICES AND ALL FUNDS PLACED IN THE EPIC ACCOUNT
BALANCE ARE PAYABLE IN ADVANCE AND ARE NOT REFUNDABLE IN WHOLE OR IN PART, REGARDLESS OF THE PAYMENT METHOD, EXCEPT AS EXPRESSLY SET FORTH
IN THESE TERMS ORAS REQUIRED BY APPLICABLE LAW. Through the Services, Epic may maKe available a prepaid balance service ("Epic Account Balance"). Your Epic
Account Balance may on~ tle used to obtain certain pr oducts and services offered by Epic (e xcluding the Epic Store found at http://www.epicgamesstore.com). To access the Epic
Account Balance you may oe asKed to provide reg istration details, including without limitation a Payment Method (defined below) and related billing addre ss. Epic may offer you the
ability to use the following payment methods to place prepaid funds into you r Epic Account Balance: credit card , prepaid payment card, promotional code, or any other payment
meth od as specified by Epic ("Payment Method"). Any promotional code provided to you by Epic for use as a Payment Method may               oe subject to additional terms and conditions
associated with the promotion, offer, or coupon. When you provide a Payment Method to Epic for use in connection with the Epic Account Balance, you re present to Epic that you
are th e authOrized user of the Payment Method , and y ou authorize Epic to charge your Payment MethOd for any Epic Account Balance funds or other fees incurred tly you. If your
use of the Epic Account Balance is subject to any sales or other taxes, then Epic may also charge you fo r those taxes. You are responsib le for all uses of your Epic Account
Balan ce, including all applicable taxes and all purchases made by you or anyone else using your Epic A~count Balance.

Within any twenty-four (24) hour period, the total amount stored in your Ep ic Account Balance plus the t otal amount spent out of your Epic Account Balance, in the aggregate, may
not exceed US$2,000 or its equ iv alent ,n your local currency. Epic reserves the right to change, modify, or otherwise impose usage limits to your Epic Account Balance at any lime,
in its sole discretion.

Epic Account Balance funds do not constitute a personal p roperty right and have no value outside the Services. If you are refunded for an item purchased using Epic Account
Balan ce funds, Epic will return the funds to your Epic Account Balance. Epic Account Balance funds are non-transferable to another person and do not accrue interest.


Epic reserves the right to suspend or terminate your Epic Account Balance if aner investigation Epic dete rmines in its sole discretion that you misused the Epic Account Balance,
conducted unauthorized Epic Account Balance transactions from another user 's Epic Account Balance, or used the Epic Account Balance to conduct any fraudulent or other illegal
activ ity. In the e vent that your Epic Account Balance is terminated or suspended in accordance with these Terms for reasons other than fraudulent or other illegal activity, Epic will
return your remaining Epic Account Balance less any charges, tees, or other amounts owed to Epic. Otherwise, Epic Account Balances are not refundable and are not redeemable
for money or monetary value from Epic or any other person or entity. Epic Account Balances that are deemed unclaimed property may              oe surrendered to the applicable authOrity,
as required by applicable law.



Pmhibited Uses
You may use the Services only for lawful pu rposes and in accordance with these Terms of Service. You agree not to access or use the Services for any purpose that is illegal or
beyond the scope of the Services· intended use (in Epic's sole judgment).



User Contributions
The Services contain various forums, networKs, and ot her interactive features that allow you to post, submit, publish, display, or transmit to Epic and othe r users ("Post") content or
mate rials ("User Contributions") on or through the Services.


All User Contributions must comply with the following content standards: User Contributions must not be illegal, fraudulent, deceptive, obscene, thre atening, defamatory, invasive of
privacy, infringing of intellectual property rights, or otherwise injurious to third parties or objectionable, and must not consist of or contain software viruses. commercial solicitation.
chain letters, mass mailings, or any form of "spam."


Any User Contribution that you Post will oe considered non-wnfidential and non-proprietary, and you g rant Epic a nonexclusive, royalty-free, perpetual, irrevocable, and fully
sublicensable right to use, copy, reproduce, modify, adapt, publish, translate, create derivative worKs from, distribute, and display such User Contribution throughout the world in
any media; however, Epic will only share personal information that you provide in accordance with Epic's Privacy Policy.

You r epresent and warrant that you own or otherwise control all of the rights to the User Contributions that you Post at the time of Posting; that the User Contributions are accurate
and n ot fraudulent or deceptive; and that the User Contributions do not violate these Terms or the rights (intellectual property rights or otherwise) of any t hird party, and w,11 not
cause injury to any person or entity. You understand that your User Contributions may tle copied by other Services users and discussed on and outside of the Services, and if you
do not have the right to submit User Contributions for such use, it may subject you to liability Epic takes no responsibility and assumes no liability for any content Posted by you or
any third party.


Epic has the right but not the obligation to monitor and edit or remove any User Contributions. Epic also has the right to terminate your access to all or part of the Services for any
or no reason, includinQ without limitation, any violation of these Terms. Epic may exercise these riQhts at any lime, without notice or liability to you or any third party_



Linking
You may link to publicly available portions of the Services if you do so in a way that is fair and does not damage or take advantage of our reputation, but you must not establish a
link in such a way as to suggest any form of association, approval, or endorsement on our part. The Services must not be framed on any other website or service. We reserve the
right to withdraw linking permission without notice.

lflhe Services contain links to other sites and resources provided by third parties, these links are provided for your convenience on ly. We have no control over the contents of
those sites or resources, and accept no responsibility f or them or for any loss or damage that may arise from your use of them.


Disclaimers and Limitation of Liability
Nothing in these Terms will prejudice the statutory rights that you may have as a consumer of the Services. Some countries. states, provinces or other jurisdictions do not allow the
exclusion of certain warranties or the limitation of liability as stated in this section, so the below terms may not fully apply to you. Instead, in such jurisdictions, the exclusions and
limitations below shall apply only to the extent permitted by the laws of such jurisdictions.


The Services and all information, content, materials, pr oducts (including sonware), and other services in cluded on or otherwise made available to you through the Services are
provided by Epic on an "as is" and "as available~ basis. Epic makes no representations or warranties of any kind, express or implied, as to the operation of the Services, or the
infonmation, content, materials, products (including software), or other services included on or otherwise made available to you through the Services. You expressly agree that you r
use of the Services is at your sole risk. To the full extent permissible by law, Epic disclaims all warranties, express or implied, including, but not limited to, implied warranties of
merc hantability and fitness for a particular purpose. Epic does not warrant that the Services, information, content, materials, products (including software) or other services
included on or otherwise made available to you through the Services, Epic's servers, or electronic communications sent from Epic are free of viruses or o1her harmful components.

To th e full extent permissible by law. Epic will not be liable for any loss of profits or any indirect, incidental, punitive, special or consequential damages arising out of or in connection
with t his the se Terms. Further, to the full extent permissible by law, Epic 's aggregate liability arising out of or in connection with these Terms will not exceed the total amounts you
have paid (if any) to Ep ic under this Agreement during the twelve (12) months immediately preceding the events giving rise to such liability. These limitations and e xclusions
regarding damages apply even if any remedy fails to p rovide adequate compensation .

Indemnification
This section on ly applies to the extent permilled by app licable law. If you are prohibited by law from ente ring into the indemnification obligation below, then you assume, to the
extent permitted by law, all liability for all claims, demands, actions, losses, liabilities, and expenses (including attorneys' fees, costs and expert witnesses' fees) that are the stal ed
sutlJecl matter oflhe indemnification obligalion below.

You agree to defend, indemnify, and hold harmless Epic, its affiliates. and licensors. and their respective officers. directors, employees. contractors. agents, licensors. and
                          Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 3 of 6
suppliers from and against any claims, liabilities, damages, judgments, awards, losses, costs, expenses, or fees (including reasonable attorneys' fees) resulting from your User
Contributions or violation of these Terms.

,--_, , _ _ _ • _ _ I -••• - -
\.:IUVt::I IIIIIY LdW dllU JUll::SUIUIUII
Any d ispute or claim by you arising out of or relatec to these Terms shall be governec by North Carolina law, exclusive of its choice of law rules. For any disputes deemec not
subject to binding individual arbitration, as providec in the section immeciately below, you and Epic agree to submit to the exclusive jurisdiction of the Superior Court of WaKe
County, North Carolina, or, if feceral court jurisd iction exists, the Unitec States District Court for the Eastern District of North Carolina. You and Epic agree to waive any
jurisdictional, venue, or inconvenient forum objections to such courts {without affecting either party's rigtlts to remove a case to federal court if permissible), as well as any right to a
jury trial. The Convention on Contracts for the International Sale of Goods will not apply. Any law or regulation which provides that the language of a contract shall be construec
against the draner will not apply to these Terms. This paragraph will be interpretec as broadly as applicable law permits.



Binding Individual Arbitration; No Class Actions
PLEASE READ THIS SECTION CAREFULLY IT AFFECTS YOUR RIGHTS, INCLUDING YOUR RIGHT TO FILE A LAWSUIT IN COURT.
Most issues can be resolvec quicKly and amicably by contacting Epic customer support at https:/lwww.epicgames.com/customer-service. But we understand that sometimes
disputes can't be easily resolvec by customer support. This Section e xplains how You and Epic agree to resolve those disputes, including (where applicable) by binding, individual
arbitration.
Arbitration is an alternative dispute-resolution procecure that allows us to resolve issues without the formality of going to cou rt. Any dispute between You and Epic is submittec to a
neutral arbitrator (not a judge or Jury) for fair and fast resolution. Arbitration 1s more efficient for both you and Epic.
Disputes related to Epic's End User Lice nse Agreement ("EULA"): If you have agreec to Epic's End User License Agreement ("EULA"), "Disputes" as that term is definec in
the EULA will be resolvec as providec for in the EULA, including the EULAs "Binding Individual Arbitration" section. The dispute resolution terms below apply to disputes arising
solely under these Terms and not to products or services governec by a EULA.
Disputes related to these Te rms: If you have an issue relatec to these Terms and have not agreec to Epic's EULA, the dispute-resolution terms below apply
1. Informal Resolution.
If you have an issue that our customer support can't resolve, prior to starting arbitration You and Epic agree to attempt to resolve the dispute informally to help get us to a
resolution and control costs for both parties. You and Epic agree to mal<e a good-faith effort to negotiate any dispute between us for at least 30 days ("Informal Resolution"). Those
informal negotiations will start on the day You or Epic r eceive a written Notice of a Dispute in accordance with these Terms.
You will send your Notice of Dispute to Epic Games, Inc., Legal Department. ATTN: NOTICE OF DISPUTE, Box 254, 2474 Walnut Street, Cary, North Caro lina, 27518, U.S.A. Include
your name, any relevant account name you use, address, how to contact you, what the problem is, and what you want Epic to do. If Epic has a dispute wit h You, Epic will send our
Notice of Dispute to your registerec email address and any billing address You have providec us.
If you reside in the European Union ("EU"), You may also be entitlec to submit Your complaint to the European Commission's Online Dispute Resolution rODR} Platform. ODR
allows EU consumers to resolve disputes related to the online purchases of goods and services without going to court.
If the dispute isn't resolvec within by Informal Resolution or small-{;laims court (below), You or Epic may start an arbitration in accordance with these Terms.
2. Small Claims Court
Instead of using Informal Resolution, You and Epic agree that You may sue us in small-{;laims court in your choice of the county where you live or Wal<e County, North Carolina (if
you meet the requirements of small-{;laims court). We h ope you'll try Informal Resolution first, but you don't have to before going to small-{;laims court.
3. Binding Ind ividual Arbitration.
THE ARBITRATION PROCEEDINGS IN THIS SECTION WILL BE CONDUCTED ON AN INDIVIDUAL BASIS ONLY
You and Epic ag ree that Disputes will be settlec by binding individual arbitration conductec by the Judicial Arbitration Mediation s ervices Inc. ("JAMS") subject to the U.S. Feceral
Arbitration Act and feceral arbitration law and accordinq to the JAMS Streamlined A rbitration Rules and Procedures effective July 1, 2014 (the "JAMS Rules") as modified by these
Terms.
This means that You and Epic agree to a dispute-resolution process where we submit any Dispute to a neutral arbitrator (not a judge or jury) that mal<es the final decision to
resolve the Dispute. JAMS uses experiencec professionals to arbitrate disputes, which helps You and Epic resolve any disputes fairly, but more quicKly and efficiently than going to
court The arbitrator may award the same remecies to you individually as a court could, but only to the extent requirec to satisfy your individual claim
The arbitrator's decision is final, except for a limited review by courts under the U.S. Federal Arbitration Act, and can enforced like any other court order or judgment.
3.1 Disputes We Agree to Arbitrate :
You and Epic ag ree to submit all Disputes between You and Epic to individual binding arbitration. "Dispute" means any dispute, claim, or controversy (except those specifically
exemptec below) between You and Epic that relates to your use or attemptec use of Epic's products or services and Epic's products and services generally, including without
limitation the validity, enforceability, or scope of this Binding Individual Arbitration section.
You and Epic ag ree to arbitrate all Disputes regardless of whether the Dispute is basec in contract, statu te, regu lation, ordinance, tort (including fraud, misrepresentation,
fraudulent inducement, or negligence), or any other legal or equitable theory.
The Informal Resolution and Arbitration sections do not apply to (1) individual actions in small-{;laims court; (2) pursuit of enforcement actions through a government agency if the
law allows; (3) a complaint or remecy under the EU General Data Protection Regulation; (4) an action to compel or uphold any pnor arbitration decision; (5) Epic's right to see!<
injunctive relief against You in a court of law to preserve the status quo while an arbitration proceecs; (6) claims of piracy, creation, distribution, or promot ion of Cheats, and
intellectual-property infringement, and (7) the enforceability of the Class Action Waiver clause below.
You and Epic ag ree that whether a dispute is subject to arbitration under these Terms will be determined by the arbitrator rather than a court.
3.2 A rbitration Procedure:
To start an arbitration, review the JAMS Rules and follow the instructions for initiating an arbitration on the JAMS website. The party starting an arbitration must send JAMS a
"Demand for Arbitration" (available on its website), pay a filing fee, and mail a copy of the Demand for Ar bitration to the opposing party. You will send a copy to Epic Games, Inc.,
Legal Department, ATTN: ARBITRATION OF DISPUTE. Box 254, 2474 Walnut Street, Cary, North Carolina, 27518, U.S.A. Epic will send our copy to your r eg isterec email address
and any billing address You have providec us.
The arbitration will be conductec by a sing le JAMS art>itrator selectec with substantial experience in resolving intellectual-property and commercial-{;ontra.ct disputes. You and Epic
both agree that the arbitration will be conductec in the English language and that the arbitrator will be bound by these Terms.
If an in-person hearing is requirec, the hearing will tal<e place either 1n Wal<e County, North Carolina, or where You reside; you choose.
The arbitrator (not a judge or jury) will resolve the Dispute. Unless You and Epic agree otherwise, any decision or award will include a written statement stating the decision of each
claim and the basis for the award, including the arbitrator's essential factual and legal findings and conclusions.
The arbitrator may only award legal or equitable remedies that are requested by You or Epic to satisfy one of our individual claims (that the arbitrator determines are supportec by
crecible relevant evidence). The arbitrator may not award relief against Epic respecting any person other than You.
Any decision or award may be enforcec as a final judgment by any court of competent jurisdiction or, if applicable, application may be made to such court for judicial acceptance of
any award and an order of enforcement.
3.3 Arbitration Fee5 and Location;
If You start the arbitration, you must pay the JAMS filing fee requirec for consumer arbitrations.
In some situations, Epic will help with your fees to (hopefully) get us to a resolution quicl<ly and fairly:
If the Dispute involv es $10,000 or less, Epic will pay all of the JAMS costs, including the fees you otherwise would have been requirec to pay.
If the above doesn't apply to You, but You demonstrate that arbitration costs will be prohibitive comparec to litigation costs, Epic will pay as much of your JAMS costs as the
arbitr ator finds is necessary to prevent arbitration from being cost-prohibitive (as comparec to the cost of litigation).
Even if Epic wins the arbitration and the applicable law or the JAMS Rules allow Epic to see!< our portion of the JAMS fees from you, we won't.
The fee assistance offerec above is contingent upon You bringing the arbitration claim in "good faith". If the arbitrator finds You brought an arbitration claim against Epic for an
improper purpose, frivolously, or without a suffic ient pre-{;laim investigation into the facts or applicable law, then the payment of all fees will be governec t>y the JAMS rules.
JAMS costs do not include your Attorneys· fees and costs and Attorneys· fees and JAMS costs are not countec when determining how much a dispute involves.
Epic won't seek our attorneys' fees or expenses f rom you in any arbitration, even if the law or the JAMS rules entitle us to do so. If you choose to be represented by
an attorney, you will pay your own attorneys· fees and costs unless the applicable law provides otherwise.
3.4 Notice and Filing. If a Dispute must be arbit ratec , You or Epic must start arbitration of the Dispute within two (2) years from when the Dispute first arose. If applicable law
requ ires you to bring a claim for a Dispute sooner than two years aner the Dispute first arose, you must start arbitration in that earlier time period. Epic encourages You to tell us
about a Dispute as soon as possible so we can worK to resolve it. The failure to provide timely notice shall              bar all claims.
3.5 Cont inuation in Effect. This Rinding lnc1ivi<111nl Arhitrntion sff.tion survivP.s nny tP.rminntion of thP.s.P TP.rms or Fpit.'s provision of SP.rvit.P.s to You
3.6 F uture Terms Changes. Although Epic may revise these Terms in its discretion, Epic does not have the right to alter these Terms to arbitrate or the rules specifiec herein with
respect to any Dispute once that Dispute arises.
4. Cl ass Action Waive r.
                      Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 4 of 6
To the maximum extent permittec by applicable law, You and Epic agree to only bring Disputes in an indiv idual capacity and shall not:
seek to bring, join, or participate in any class or representative action, collective or class-wide arbitration, or any other action where another individual or entity acts in a
representative capacity (e.g., private attorney general actions); or
    consolidate or combine individual proceedings or permit an arbitrator to do so without the e xpress consent of all parties to these Terms and all other actions or arbitrations.
    5. Sev e ra bility.
     If all or any provision of this Binding Individ ual Arbitration agreement is found invalid. unenforceable. or illegal. then You and Epic agree that the provision will be severed and the
    rest of these Terms shall remain in effect and be construed as if any severed provision had not been included. The sole exception is that if the Class Action Waive r is found invalid.
    une n forceable. or illegal. You and Epic agree that it will not be seve rable; this entire Binding Individ ual A rbitration section will be void and unenforceable and any d ispute w,11 be
    resolved in court subject to the venue and choice of clauses specified in these Terms. Under no circumstances shall arbitration be conducted on a class basis without Epic's
    express consent

    Language
    To the fullest extent permitted by law. the controlling language for these Terms is English. It is the express wish of the parties that these Terms and all re lated documents have been
    drawn up in English. Les parties decla rent qu"e lles ont demande et par les presentes connrment leur desir expres que cette convention so1t redigee en an glais. Any translation has
    been provided for your convenience.



    Waiver and Severability
    No waiver of these Terms by Ep ic shall be deemed a fu rther or continuing waiver of such term or condition or any other term or condition, and any failu re of Epic to assert a right or
    provision under these Terms shall not constitute a wa iv er of such right or provision .


    If any provision of these Te rms is held by a court of competent jurisdiction to be invalid, illegal,   or unenfo rceable for any reason, such provision shall be e liminated or limited to the
    minimum e xtent such that the remaining provisions of t hese Terms will continue in full force and e ffect.



    Notice and Procedure for Making Claims of Copyright Infringement
    In accordance with the Dig ita l Millennium Copyright Act ("DMCA") and other applicable law. Epic has adopted a policy of terminating , in appropriate circumstances as determined by
    Epic, users or account holders who are deemed to be repeat infringers of the copyrights of others. Epic may also at its sole d iscretion limit access to the Services and/or update,
    transfer, suspend, or te rminate the accounts of any users who infringe the intellectual property rights of others, whether or not there is any repeat infringement.


    If you believe that your work has been used on the Website or in any other Services ,n a way that constitutes copyright infringement. p lease submit a Notice of Alleged Infringement
    ("DMCA Notice") to our Desig nated Copyright Agent as follows:


    Legal Department
    Epic Games, Inc.
    620 Crossroads Blvd.
    Cary. NC 27518
    Telephone: (9 19) 854-0070
    Emai I: dmca@epicgames.com


    Plea~e include all of the following in your DMCA Notice-:
           • Identify the copyrighted work that you claim has been infringed. If your DMCA Notice cove rs multip le works, you may provide a represe ntative list or such works.

           • Identify the material that you claim is infringing, including a description of where the material is located . Your description must be reasonably sufficie nt to enable us to locate
             the material. Where possible , please include the URL of the webpage where the material is locate<l.

           • Provide your full legal name, mailing address, te lephone number, and (if available) e -mail address.

           • Include the following statement in the body of the DMCA Notice:

           • I have a good-faith belief that the use of the mat e rial is not authorized by the copy right owner, its agent. or the law. I represent that the information in this DMCA Notice is
             accurate and, under penalty of perjury, that I am the owner of the copyright or authorized to act on the copyright owner's behalf.

           • Provide your e lectronic     or physical signatu re.
           • Please note that under 17 U.S.C. 512(1). if you Knowingly misrepresent that material or activity is infringing, you may be liable for damages. including costs and attorne ys'
             fees. incurred by us or our use rs. If you a re unsure whether the mate rial or activity you are reporting is infringing, you may wish to contact an attorney before filing a
             notification with us.



    General Questions
    For general questions, contact us at unrealengine.corm/contact.




Publish on Eptc Games                 ux Research
Careers                               Store EULA
Company                               Online Seivices
Fan Art Po licy




Battle Breakers             Shadow Complex
Fortn1te                    SpyJ1nx
Infinity Blade              Unreal Tournament
Robo Recall




                              Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 5 of 6
Terms of Service    Priva    Pol1c     Store Refu nd Pol 1c   Account Securi
Case 5:19-cv-00250-FL Document 1-5 Filed 06/18/19 Page 6 of 6
